TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-20-00427-CV



                                    Jennifer Fleck, Appellant

                                                  v.

                                      Justin Berry, Appellee


               FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-20-003981, THE HONORABLE MARGARET G. MIRABAL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jennifer Fleck challenges the district court’s final judgment dated

August 24, 2020. The clerk’s record in her appeal was due in this Court on September 14, 2020.

On September 15, 2020, we notified Fleck that no clerk’s record had been filed due to her failure

to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record. The

notice requested that Fleck make arrangements to pay for the clerk’s record or provide

written documentation that she is presumed to be entitled to proceed without payment by

September 25, 2020. Further, the notice advised Fleck that failure to comply with this request

could result in the dismissal of the appeal for want of prosecution. To date, Fleck has not

responded to this Court’s notice, and the clerk’s record has not been filed.

               If the trial court’s clerk fails to file the clerk’s record due to an appellant’s failure

to pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate
court may dismiss the appeal for want of prosecution unless the appellant is entitled to proceed

without payment of costs. See Tex. R. App. P. 37.3(b). In this case, Fleck has not established

that she is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Therefore,

because she has failed to pay or make arrangements to pay the clerk’s fee for preparing the

clerk’s record, this appeal is dismissed for want of prosecution.



                                              __________________________________________
                                              Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Prosecution

Filed: October 30, 2020




                                                 2